Citation Nr: 1008460	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-26 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1969 to 
February 1971. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which continued its assignment of a 50-percent 
disability rating for the Veteran's service-connected PTSD.

As support of his claim for a higher disability rating for 
his service-connected PTSD, the Veteran and his wife 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge in December 2009.  Following the hearing, 
in the same month, the Veteran submitted new medical 
evidence.  This evidence has not yet been considered by the 
RO, the agency of original jurisdiction (AOJ).  However, 
because this evidence was submitted with a waiver of RO 
consideration, the Board accepts it for inclusion in the 
record and consideration by the Board at this time.  See 38 
C.F.R. §§ 20.800, 20.1304 (2009).

The Board notes that the issue of TDIU is also under 
consideration by the Board, even though the RO has not 
developed or adjudicated this issue.  In this regard, the 
U.S. Court of Appeals for Veterans Claims (Court) recently 
held that a request for a TDIU, whether expressly raised by a 
Veteran or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim 
for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.  

In the present case, at the time of the aforementioned 
December 2009 hearing, the Veteran testified that he is 
unemployable partly due to his service-connected PTSD.  VA 
treatment records also indicate that the Veteran is 
unemployable due to his PTSD.  Therefore, the Board finds the 
evidence of record has reasonably raised the issue of 
entitlement to a TDIU as an element of the increased rating 
claim on appeal.  Since entitlement to a TDIU is part of the 
Veteran's increased rating claim, the proper remedy here is 
for the Board to remand, rather than refer, the TDIU issue to 
the AOJ for proper development and adjudication.  

The issue of entitlement to TDIU is REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected PTSD has been shown to be 
manifested by symptoms such as nightmares; intrusive 
thoughts; being constantly on guard and easily startled; 
feeling detached from others and from his surroundings; 
depression; flashbacks; avoidance behaviors; isolation; 
inability to maintain relationships; hyperstartle reflex 
symptoms from unexpected sounds or smells; trouble 
remembering places, names, and events; anger; survivor guilt; 
distrustfulness; panic attacks; hypervigilance; hyper-
alertness; startle response; and feelings of hopelessness.  
Recent Global Assessment of Functioning (GAF) scores 
attributable to PTSD generally range from 48 to 69 with a low 
score of 45, a high score of 70 on VA examinations and the 
most recent score of 65.  The Veteran's PTSD demonstrates 
occupational and social impairment with reduced reliability 
and productivity, but does not demonstrate occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.





CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in September 
2006.  This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Further, the September 2006 VCAA letter from the RO advised 
the Veteran that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is 
no error in content. 

The RO also correctly issued the September 2006 VCAA notice 
letter prior to the November 2006 determination on appeal.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. At 120.  Thus, there is no timing 
error with regard to the VCAA notice.  

With regard to the additional notice requirements for 
increased rating claims, as is the case here, a May 2008 VCAA 
letter was compliant with the U.S. Court of Appeals for 
Veterans Claims' (Court's) decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Specifically, this letter 
advised the Veteran of the evidentiary and legal criteria 
necessary to substantiate a higher rating for his PTSD.  In 
any event, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently vacated the Court's previous 
decision in Vasquez-Flores, concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 
1277 (2009).  Regardless, overall, the Board is satisfied 
that the RO provided both generic and specific VCAA notice as 
to the increased rating claim when considering all of the 
VCAA letters provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), VA treatment records, and medical records 
from the Social Security Administration (SSA).  Private 
treatment records also have been associated with the claims 
file.  Further, the Veteran has submitted numerous statements 
in support of his claim.  He also has been provided VA 
examinations in connection with his claim.  Further, he was 
provided with an opportunity to provide testimony and 
additional evidence at a videoconference hearing in December 
2009.  Therefore, the Board is satisfied that all relevant 
evidence identified by the Veteran has been obtained, and 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Court has held that VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability 
has been more severe than at others.  If so, the Board may 
"stage" the rating.  The relevant temporal focus for 
adjudicating the level of disability of an increased-rating 
claim is from one year before the claim was filed (here, 
August 2005) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  While older evidence is not 
necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.  

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As provided by the Rating Schedule, a rating of 50 percent 
under the general rating formula for mental disorders is 
appropriate when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

A higher 70 percent rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The use of the phrase "such symptoms as", followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In evaluating the evidence, the Board has also noted various 
GAF scores contained in the DSM-IV, which clinicians have 
assigned.  A GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  For instance, a score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  DSM-
IV at 46-47.  A score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  A score of 61-70 
represents "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships." Id.  

The Board now turns analysis of the evidence regarding the 
Veteran's 50 percent disability rating for PTSD, which is 
rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.       

A review of the evidence reveals intermittent treatment for 
PTSD from 2006 through 2007 and more regular treatment from 
2008 to November 2009.  In January 2006, the Veteran was 
provided a VA psychiatric examination, during which time he 
reported receiving no current treatment for his PTSD.  He 
reported taking medication for his PTSD.  He also reported 
having three to four alcoholic drinks each week, drinking on 
a daily basis from the time he served in Vietnam until mid-
1980s.  At the time, the Veteran was alert and fully 
oriented.  He was very uncomfortable and anxious in the 
waiting room, and made poor eye contact during the 
examination.  He denied hallucinations and delusions of any 
kind.  He reported being depressed the week before the 
examination, but denied anhedonia.  He also reported sleeping 
between six to eight hours at night.  The Veteran denied 
suicidal ideation or attempts to harm himself.  He reported 
feeling anxious on a daily basis.  He was unemployed, but 
reported that it was due to an unrelated lung disorder.  As 
for PTSD symptoms, the Veteran reported intrusive memories of 
Vietnam on a daily basis in the last week, nightly nightmares 
about the war, and daily flashbacks.  He also indicated that 
he avoids thinking and talking about the war and crowds, and 
that he experiences a sense of detachment.  His GAF score at 
the time was 55.  See VA examination report dated n January 
2006.  

VA treatment records from February 2006 through April 2006 
indicate that the Veteran complained of increased 
irritability, intrusive thoughts of combat, and nightmares.  
He appeared to be tense, angry, worried, and hypervigilant.  
He was restless, agitated, defensive, guarded, and sad.  
However, his mood was congruent; and his thoughts were 
logical, organized, goal-oriented, and coherent.  His 
perceptions were normal, he was alert, and his memory was 
intact.  His GAF score was 50.  See VA treatment record dated 
in February 2006.  In June 2006, the Veteran was 
involuntarily hospitalized for a suicide attempt.  He 
complained of nightmares, smelled dead flash, and was unable 
to get rid of his thoughts.  He was alert and oriented to 
person.  The diagnostic impression at the time was acute 
depression with suicidal ideations.  See private treatment 
records from Orange Park Medical Center dated in June 2006.

In October 2006, the Veteran was again provided a VA 
examination.  At that time, the Veteran reported his suicide 
attempt in June 2006 as due to being under the influence of 
alcohol and in the context of marital problems.  He reported 
feeling down, begin easily "set off", feeling negatively 
towards himself, having occasional suicidal thoughts, 
withdrawing socially, and experiencing symptoms of depression 
almost daily since the last VA examination.  He reported 
sleeping 10 to 11 hours each night, with medication.  The 
Veteran indicated marital discord and estrangement from his 
children for about 14 years.  Records of evidence indicated 
that the Veteran was still drinking alcohol at that time.  He 
appeared irritable, but his affect was appropriate.  He was 
oriented to person, time, and place.  He showed no delusions 
or hallucinations, no obsessive or ritualistic behavior, no 
violence, no problems with activities of daily living, and no 
impairment with his ability to maintain personal hygiene.  
However, he indicated the presence of homicidal and suicidal 
thoughts and had a mildly impaired recent memory.  His PTSD 
symptoms consisted of persistently re-experiencing traumatic 
events during service in Vietnam, persistently avoiding 
stimuli associated with the trauma and numbing of general 
responsiveness, and persistently experiencing symptoms of 
increased arousal.  His GAF score at the time was 55.  See VA 
examination report dated in October 2006.  

In 2007, evidence of record shows that the Veteran received 
treatment only twice, in April 2007 and in July 2007.  The 
Veteran reported continued PTSD symptoms, but had been 
working in his yard and going fishing.  His GAF score was 68.  
See VA treatment records dated in April 2007 and July 2007.  

VA treatment records in 2008 indicate regular treatment for 
PTSD.  The Veteran complained of continuing PTSD symptoms, 
such as nightmares about Vietnam; being constantly on guard 
and easily startled; feeling detached from others and from 
his surroundings; increased depression; flashbacks; avoidance 
behaviors; isolation; inability to maintain relationships; 
hyperstartle reflex symptoms from unexpected sounds or 
smells; trouble remembering places, names, and events; anger; 
survivor guilt.  However, he also reported feeling less 
distress and being able to relax more.  GAF scores in 2008 
were mostly in the 60s range:  66, 55, 66, 67, 43, 69, 55, 
69, 55-58, 69, 70, and 65.  See VA treatment records dated in 
February 2008, March 2008, April 2008, May 2008, June 2008, 
July 2008, August 2008, September 2008, October 2008, and 
December 2008.  

In January 2009, the Veteran was provided a psychiatric 
evaluation.  The Veteran continued to experience PTSD 
symptoms, but reported no suicidal attempts since June 2006.  
He was oriented, denied suicidal and homicidal ideations, and 
exhibited no abnormality in thought content.  He indicated he 
experienced flashbacks of Vietnam.  His mood was nervous, and 
his affect was anxious.  His GAF score was 65.  See VA 
treatment record dated in January 2009.  Subsequently, the 
Veteran reported continued nightmares, isolation, flashbacks, 
numbness of feeling, avoidance behaviors, daily thoughts of 
Vietnam, and distrustfulness.  He also complained of feelings 
of depression and hopelessness.  His GAF scores in 2009 were 
48-50, 60, 45, 60, 55, and 60.  See VA treatment records 
dated in March 2009, June 2009, July 2009, September 2009, 
and November 2009.  

In December 2009, the Veteran and his wife provided testimony 
regarding his PTSD at a videoconference hearing.  They both 
reported that the Veteran experiences nightmares, flashbacks, 
withdrawal from others, panic attacks, hypervigilance, hyper-
alertness, startle response.  He currently receives monthly 
treatment for his PTSD.  The Veteran and his wife also 
indicated that he self-medicates by drinking alcohol.  See 
December 2009 videoconference hearing transcript.  

Upon review of the evidence discussed above, the Board finds 
that an evaluation in excess 50 percent for the Veteran's 
PTSD is not warranted.  38 C.F.R. § 4.7.  Under Diagnostic 
Code 9411, although Veteran exhibits occupational and social 
impairment in areas of work, family relations, and mood, he 
exhibits no impairment in the areas of judgment or thinking.  
Further, he does not exhibit symptoms of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance and hygiene.  Thus, a 70 percent 
disability rating is not warranted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 50 
percent for PTSD.  38 C.F.R. § 4.3.   

The Board adds that there has never been an occasion during 
the pendency of the appeal when the Veteran's PTSD has 
exceeded the current rating assigned by the RO.  Thus, there 
is no basis for further "staging" of his rating.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied.


REMAND

Before addressing the merits of the Veteran's claim for 
entitlement to TDIU, the Board finds that additional 
development of the evidence is required.

First, the RO should send the Veteran a Veterans Claims 
Assistance Act of 2000 (VCAA) notice letter for his TDIU 
claim.  This letter should notify the Veteran and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
TDIU claim.  The notice should also indicate what information 
or evidence should be provided by the Veteran and what 
information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, 
this letter should be compliant with the case 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
That is, the Veteran should be provided notice that advises 
him of the disability rating and effective date elements of a 
claim, keeping in mind that a TDIU claim is a type of claim 
for a higher disability rating.  

Next, as explained below, the Board is remanding the 
Veteran's claim for entitlement to TDIU for an extra-
schedular rating.  

An extra-schedular rating is appropriate when the schedular 
ratings are inadequate to compensate for the average 
impairment of earning capacity due to the Veteran's 
disabilities.  Exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, are required.  38 C.F.R. § 3.321(b)(1). 

In this case, the Veteran has the following service-connected 
disability:  PTSD, rated as 50 percent disabling.  His rating 
of 50 percent does not currently meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).    

If, as here, a Veteran fails to meet these § 4.16(a) 
percentage requirements, yet there is probative evidence 
indicating that he is nonetheless unable to obtain and 
maintain a substantially gainful occupation because of the 
severity of his service-connected disability, his case must 
be referred to the Director of Compensation and Pension 
Service for consideration of possibly granting a TDIU on an 
extra-schedular basis.  38 C.F.R. § 4.16(b).  See also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The severity of 
the Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on this issue must be 
addressed.  38 C.F.R. § 4.16(b).

In this regard, evidence of record demonstrates there may be 
a marked interference with employment due to the Veteran's 
service-connected PTSD.  Although the Veteran had previously 
reported being unemployed since 2002 due to a nonservice-
connected lung disorder, he testified in a December 2009 
videoconference hearing that his PTSD symptoms have prevented 
him from gainful employment.  See VA examination report dated 
in October 2006 and December 2009 videoconference hearing 
transcript.  Further, VA treatment records dated in 2009 also 
indicate that the Veteran is unemployable due to his service-
connected PTSD.  As mentioned above, the Veteran is service-
connected for his PTSD.  Overall, in light of the additional 
evidence of the Veteran's competent statements and VA 
treatment records indicating that his PTSD prevents him from 
obtaining and maintaining gainful employment, an extra-
schedular evaluation is for consideration.

Therefore, the Board is again referring this case to the 
Undersecretary for Benefits or Director of Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 
3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying 
the Veteran and his representative of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate the TDIU claim on appeal, 
either on a schedular or extra-schedular 
basis.  This notice must indicate what 
information or evidence the Veteran should 
provide, and of what information or 
evidence VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 3.159(b).  This letter should also 
comply with the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective date.  

2.  The AOJ should send the Veteran a VA 
Form 21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability, for him to complete, with 
instructions to return the form to the 
AOJ.  See M21-1MR, IV.ii.2.F.25.i.

3.  Following completion of the above 
development, submit the TDIU claim to the 
Undersecretary for Benefits or Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b).  An 
extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) is based on the 
fact that the schedular ratings are 
inadequate to compensate for the average 
impairment of earning capacity due to the 
Veteran's disability.  Exceptional or 
unusual circumstances, such as frequent 
hospitalization or marked interference 
with employment, are required.  In 
contrast, 38 C.F.R. § 4.16(b) merely 
requires a determination that a particular 
Veteran is rendered unable to secure or 
follow a substantially gainful occupation 
by reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).  In making this 
determination, the Veteran's testimony 
during a December 2009 videoconference 
hearing that he is unable to obtain or 
maintain gainful employment due to his 
service-connected PTSD, should be given 
particular consideration.  Also be mindful 
that "marginal employment" 
is not substantially gainful.  See Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 
358 (1991); Faust v. West, 13 Vet. App. 
342 (2000); and VA Adjudication Procedure 
Manual M21-1, Part VI, paragraph 
7.09(a)(7).  The severity of the Veteran's 
service-connected disability, as well as 
his employment history, educational and 
vocational attainment, and all other 
factors having a bearing on his 
employability (or lack thereof) should be 
considered.  

4.  If his claim is not granted to the 
Veteran's satisfaction, send him and his 
representative another supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


